DANAHY, Acting Chief Judge.
The appellant challenges a public defender’s lien and the imposition of costs in his sentence. We affirm the costs assessment. We reverse the public defender’s lien.
A trial court may not impose an attorney’s fee without first advising the defendant of the statutory authority for its imposition and also advising the defendant of the right to contest the amount of the fee. See § 27.56, Fla. Stat. (1995); Fla. R.Crim. P. 3.720; Brown v. State, 506 So.2d 1068 (Fla. 2d DCA), review denied, 515 So.2d 229 (Fla.1987). The trial court did not observe these requirements in assessing a public defender’s lien against the appellant.
On remand the attorney’s fee may be reimposed if the appellant is given thirty days from the date of the mandate to file a written objection to the amount of the attorney’s fee imposed. If the appellant objects, the fee shall be stricken but may be reimposed based on the trial court’s findings following a rehearing. Bourque v. State, 595 So.2d 222 (Fla. 2d DCA 1992).
Except as specified herein, the appellant’s judgment and sentence are affirmed.
FRANK and WHATLEY, JJ., concur.